Name: Commission Regulation (EEC) No 929/81 of 6 April 1981 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 81 No L 95/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 929/81 of 6 April 1981 fixing the export refunds on beef and veal tional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 1 6.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 1 8 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Commu ­ nity and sales outlets, particularly in non-member countries, leads to granting export refunds on adult bovine animals of a live weight of at least 300 kilo ­ grams ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 300 kilograms in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 1 6.02 B III b) 1 aa) ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are tradi ­ HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. Article 2 ( ») OJ No L 148 , 28 . 6 . 1968, p . 24. (2) OJ No L 291 , 19 . 11 . 1979, p. 17 . This Regulation shall enter into force on 7 April 1981 . It shall apply with effect from 6 April 1981 . (3) OJ No L 156, 4. 7. 1968 , p . 2. M OJ No L 61 , 5. 3 . 1977, p. 16. No L 95/6 Official Journal of the European Communities 7. 4. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1981 . For the Commission Poul DALSAGER Member of the Commission 7. 4. 81 Official Journal of the European Communities No L 95/7 ANNEX to the Commission Regulation of 6 April 1981 fixing the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg 75-000 II . Other than pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg :  For export to European third countries (') (2)  For export to other third countries 68 000 75000  Net weight  ex 02.01 A II Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries, except the United States of America 106000 99000 9 1 000 8 1 000 (bb) Other :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries, except the United States of America 143000 136000 123-500 113-500 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East third coun ­ tries (  )  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries, except the United States of America 106000 99000 91-000 81-000 7. 4. 81No L 95/8 Official Journal of the European Communities 7. 4. 81 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries, except the United States of America 180000 173000 156000 146000 (bb) With more than nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries, except the United States of America 106-000 99000 91000 8 1 000 4. Other : (aa) Unboned (bone-in) :  For export to North African , Near and Middle East third countries (')  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries, except the United States of America 106000 99000 9 1 000 8 1 000 ex (bb) Boned or boneless, excluding the thin flanks and the shin, each piece individually wrapped :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2)  For export to other third countries except the USA  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (3) 170000 163000 159000 139000 107000 b) Frozen : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries (')  For export to European third countries (') (2) 89-000 82-000 80000 7. 4. 817. 4. 81 Officiai Journal of the European Communities No L 95/9 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 AU (cont'd) (bb) Other :  For export to North African, Near and Middle East third countries (') 108-500  For export to West, Central , East and South African third countries (') and to European third countries (') (2) 101-500 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East third coun ­ tries (') 89-000  For export to West, Central, East and South African third countries (') 82-000  For export to European third countries (') (2) 80-000 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs :  For export to North African, Near and Middle East third countries (') 128-000  For export to West, Central, East and South African third countries (') and to European third countries (') (2) 121-000 (bb) With more than nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (') 89-000  For export to West, Central , East and South African third countries (') and to European third countries (') (2) 82-000 4. Other : (aa) Unboned (bone-in) :  For export to North African, Near and Middle East third countries (') 89-000  For export to West, Central , East and South African third countries (') 82-000  For export to European third countries (') (2) 80-000 ex (bb) Boned or boneless , excluding the thin flanks and the shin each piece individually wrapped :  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (3) 107-000  For export to North African, Near and Middle East third countries (') 107-000  For export to West, Central , East and South African third countries (') and to European third coun ­ tries (') (2) 100-000 Other boned or bone less :  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (2) 107-000 ex 02.06 C I a) 2 Meat of bovine animals, boned or boneless, salted and dried :  For export to Switzerland 64-679 No L 95/10 Official Journal of the European Communities 7. 4. 81 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (4) : , ex (aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat :  For export to North African, Near and Middle East third countries (') 98-880  For export to West, Central , East and South African third countries (') and to European third countries (') (2) 91-880 (22) 60 % or more, but less than 80 % of meat :  For export to African, Near and Middle East (') and European third countries (') (2) 55007 (33) 40 % or more, but less than 60 % of meat :  For export to African, Near and Middle East (') and European third countries (') (2) 37-478 ex (bb) Other, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat :  For export to third countries 45-336 (22) 60 % or more, but less than 80 % of meat :  For export to third countries 27-201 (33) 40 % or more, but less than 60 % of meat :  For export to third countries 18-134 (44) 20 % or more, but less than 40 % of meat :  For export to third countries 9-067 (') Within the meaning of Commission Regulation (EEC) No 3488/80 (OJ No L 365, 31 . 12 . 1980, p. 4). (2) Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12 . 12. 1979, p. 1 ) to be understood as European third countries . (3) OJ No L 336, 29 . 12. 1979, p . 44. (4) The products which contain a small quantity of visible pieces of meat are also excluded. NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .